Citation Nr: 1146955	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a back disorder.

2.  Entitlement to service connection for chronic bilateral hearing loss disability.

3.  Entitlement to service connection for acquired immune deficiency syndrome.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a psychosis and depression.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1981 and from September 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and February 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and St. Petersburg, Florida, respectively.  The St. Petersburg RO has jurisdiction of the Veteran's claims.

In February 2009, the Veteran provided testimony at personal hearing before the undersigned Veterans Law Judge.  In December 2009, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

In the December 2009 decision, the Board denied the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for lumbar spine stenosis.  The record shows the Veteran filed a motion for reconsideration with the Board, see 38 C.F.R. § 20.1000 (2011), which was denied in October 2011.  This issue is no longer part of the current appeal.

The issues of entitlement to service connection for (1) chronic bilateral hearing loss disability; (2) acquired immune deficiency syndrome; and (3) an acquired psychiatric disorder, to include a psychosis and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No additional chronic back disability has been shown to be the result of VA surgical treatment, hospital care, or medical treatment, to include by aggravation.  


CONCLUSION OF LAW

A chronic back disorder was not incurred or aggravated as the result of VA surgical treatment, hospital care, or medical treatment.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361, 17.32 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation benefits under 38 U.S.C.A. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for additional disability that he argues is a result of negligence on the part of VA medical personnel.  More specifically, the Veteran maintains that the VA personnel at the Malcolm Randall VA Medical Center (VAMC) had overprescribed a medication that caused the Veteran to go into acute respiratory arrest for over an hour, during which time he experienced acute muscular spasm, which further damaged his low back.  See July 2006 statement.  While the Veteran reported that the incident occurred on April 21, 2005, in his claim for benefits, the records reflect that it actually occurred on April 21, 2004.  See April 21, 2004, VA treatment record attached to the Veteran's claim for 38 U.S.C.A. § 1151 benefits.

At the February 2009 Board hearing, the Veteran chose not to testify regarding this claim.  See Transcript on page 2 ("And two other issues that have been certified to the Board for which testimony will not be taken today are entitlement to compensation under the provisions of 38 C.F.R. §38 U.S.C. § 1151 for lumbar stenosis and negligent prescription of medication.").  Thus, there is no testimony on this issue.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations implemented the provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. § 3.361.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a). 

The veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151 (West 2002), the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2011). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2011).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (1) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of §17.32 of chapter 38 C.F.R.  See 38 C.F.R. § 3.361(d)(2).

The record reflects the Veteran was hospitalized at the VAMC beginning on April 14, 2004, with complaints associated with psychiatric symptoms.  He had been seen the day before he was admitted and did not report a past medical history involving his back.  On April 16, 2004, he was asked if he was in pain, and he responded, "No."  There is a notation that a lumbar puncture would be done, but an April 16, 2004, VA treatment record shows that because the Veteran did not want one done and thus no lumbar puncture would be done.  The Veteran denied any muscle pain.  See April 16, 2004, addendum.  

On April 20, 2004, the Veteran agreed to be treated for his psychosis but stated that any medication must be reviewed by his surrogate, VM, in Miami (at the Miami VAMC).  VM was called and she agreed to several medications being given to the Veteran, with one of them being Geodon.  It was noted that the physician would initiate Geodon.  

On the morning of April 21, 2004, the examiner noted that the Veteran received the Geodon injection the night before and that the Veteran reported it caused sedation, but otherwise he had tolerated it well.  The examiner stated the Veteran agreed to take the medication orally rather than intramuscularly and agreed to take the medication after leaving the hospital.  That evening, the Veteran approached a VA nurse with complaints of having anxiety.  Approximately 15 minutes later, he reported he was having a difficult time breathing and that his throat was tightening up.  The nurse called the on-call doctor shortly thereafter.  The Veteran's vitals were taken at that time, which revealed a blood pressure of 151/103 and a pulse of 100.  Vitals were then taken every 15 minutes "and remained high."  The "Medicine D[octo]r" was called and gave the Veteran medication about two hours after the Veteran had first reported the symptoms.  Fifteen minutes later, the Veteran reported he could "breathe okay now."  The nurse noted that the Veteran was in the dayroom breathing normally and interacting with peers and "facial smile noted."

An April 22, 2004, VA medical record shows that the Veteran's medication had been changed because of possible side effects from Geodon the night before.  About an hour later, the examiner noted that the Veteran had had an episode of difficulty breathing the night before and that his medication was being changed.  The Veteran was discharged later that day in the early afternoon.  

The hospital summary shows that the Veteran's adult illnesses did not include a complaint of low back pain or disability.  The examiner noted that Geodon had been increased the night before discharge to 40mg and that evening the Veteran had described an episode of difficulty breathing, which was relieved by giving the Veteran Cogentin intramuscularly.  The examiner stated that due to the possibility of laryngeal spasm, Geodon was discontinued and a low dose of Seroquel was initiated prior to discharge.  

Based on the VA treatment records, the Veteran was not seen after discharge from the April 2004 hospitalization until June 2005, when he was seen with complaints involving his ankle.  

In September 2009, the Board remanded this claim to provide the Veteran with a VA examination and obtain a medical opinion as to whether the Veteran incurred an additional back disability during the April 2004 VA hospitalization.  At the May 2010 VA examination, the examiner asked the Veteran what was different about his back and leg symptoms before his admission and after discharge.  The Veteran stated that when he made a fast or sudden movement, his body would start jerking.  He also described having involuntary jerking when resting and sleeping that he could not control.  Following physical examination, the examiner diagnosed "[n]o significant thoracic spondylosis."  The examiner concluded that, "Based upon the information provided for review and that provided by the Veteran, that any claimed additional back disability is not caused by or a result of the April 21, 2004 VA dosage of Geodon (Ziprasidone)."  He explained that the medical records did not document that the Veteran reported or experienced extrapyramidal type adverse effects following either doses of Geodon.  He noted, however, that the Veteran's described symptoms could be consistent with extrapyramidal type adverse effects.  The examiner added:

Regardless, even if short term mild to moderate extrapyramidal adverse effects did occur contemporaneous to the dosing of the Geodon (Ziprasidone), it is this examiner's opinion that these effects would not have been of sufficient magnitude to have resulted in additional back disability or increased severity of any pre-existing low back disorder or condition.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a back disorder.  Specifically, the Board finds that the preponderance of the evidence is against a finding that the Veteran incurred an additional disability as a result of the dosage of Geodon given to him on April 21, 2004.  The Board is aware that the Veteran has alleged that his body convulsed at the time, which essentially injured his back and caused an additional back disability.  However, the inpatient treatment records do not support that allegation.  (The May 2010 VA examiner noted this same fact in the examination report.)  For example, VA treatment records created contemporaneously with the Veteran's hospital stay and the Veteran's Geodon injection that occurred on April 21, 2004, show the Veteran complained of anxiety and difficulty breathing, but there is no evidence throughout the nine-day hospital stay of any back complaints either during the Veteran's episode of difficulty breathing or immediately after.  A nurse described the Veteran's state of mind and symptoms that covered a three-hour period after the Geodon injection was done, and at no time was there a description of the Veteran's body shuddering or the Veteran complaining of back pain.  Three hours after the Veteran first reported to the nurse that he was having anxiety and difficulty breathing, the nurse noted the Veteran seemed fine and was smiling.  

The Board accords the VA inpatient treatment records high probative value, as they were created while the Veteran was in the hospital.  The Board finds that the Veteran's allegation of his body jerking soon after the injection is not credible when compared with the medical records created contemporaneously with the injection.

Regardless, a VA examiner has reviewed the inpatient treatment records and found that the Veteran did not incur an additional disability from the Geodon injection that occurred on April 21, 2004.  Additionally, the examiner stated that even accepting the Veteran's allegation of extrapyramidal type adverse effects, they were not sufficient to have resulted in an additional back disability or increased severity of any pre-existing back disability.  While the Veteran alleges otherwise, the Board accords the VA examiner's opinion significantly more probative value for two reasons.  One, he is a medical professional with medical training and knowledge, which the Veteran does not have.  Two, he based his opinion on reviewing the evidence of record, including the April 2004 hospitalization records, which the Board finds are the most probative records when addressing whether the Veteran incurred an additional disability during that hospitalization, as they were created contemporaneously with the Veteran's hospitalization.  Even when the examiner accepted the Veteran's allegations of convulsing side effects, he still did not find that the Veteran incurred an additional back disability.  

Because the Board finds that no additional disability resulted from the Geodon injection, it does not need to reach the other questions of negligence or causation.

In light of the foregoing, the Board finds that compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a back disorder is not warranted, that the Veteran's claim is denied.  The Board has applied the benefit-of-the-doubt doctrine in reaching this conclusion.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Veteran was advised in December 2006 prior to the initial AOJ decision in this matter of what information and evidence was required to substantiate the claim under 38 U.S.C.A. § 1151 and of the Veteran's and VA's respective duties for obtaining evidence.  The RO subsequently issued the February 2007 rating decision and explained why the Veteran was not entitled to compensation under 38 U.S.C.A. § 1151.  The Veteran was provided similar information in the October 2008 statement of the case (SOC). 

In January 2010, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was subsequently readjudicated following this notice by way of a January 2011 supplemental statement of the case (SSOC), which cured the defect of VA not having provided the Veteran with this information before the February 2007 rating decision.  Thus, there was no prejudice to the appellant as to the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  VA treatment records, including the inpatient treatment records from the Veteran's April 2004 VA hospitalization, were obtained.  In September 2009, the Board remanded the claim to allow the Veteran to submit the Social Security Administration records.  VA had attempted on multiple occasions to get the records, and the Social Security Administration reported that they were unable to provide them.  The Veteran was given an opportunity to submit the records himself, and he did.  The Board also ordered a VA examination, which was completed in May 2010.  The Board finds that the May 2010 VA examination report substantially complied with the remand instructions.  The VA opinion was based upon reviewing the record, an interview and examination of the Veteran, and the examiner answered the question asked in the remand (the likelihood the Veteran developed an additional disability).  The clinical findings and medical opinion are in sufficient detail so the Board determination is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a back disorder.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precluded the Board from addressing the merits of this appeal.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a back disorder.


REMAND

The Board regrets that another remand is required for the remaining issues.  As to the claim for service connection for bilateral hearing loss, the records show that the Veteran's hearing changed slightly during his first period of service, but appears to have remained the same during his second period of service when comparing his entrance and separation examinations.  More importantly, the Veteran was provided with a VA examination in December 2004.  There, the examiner determined that the configuration of the Veteran's hearing loss was not consistent with noise exposure.  He then noted that an "E[ar] N[ose and] T[hroat (ENT)] evaluation is required to determine the etiology of [the Veteran's] current conductive hearing loss."  No ENT evaluation was scheduled.  Thus, the Board finds that it must remand the claim to provide the Veteran with an ENT examination.

As to the claim for service connection for acquired immune deficiency syndrome, there is a negative VA medical opinion and a positive private medical record.  In providing the positive opinion, the examiner stated the following, in part:

In the absence of blood tests performed to assess for HIV status during service or within the 10[-]year period after discharge from service, it would be difficult to conclude with any degree of medical certainty when the [V]eteran was exposed to HIV.  However, assuming the presence of high[-]risk behavior that occurred during service[,] as evidenced by multiple episodes of sexually[-]transmitted diseases that were diagnosed during service, and given the pathophysiology of AIDS which can occur approximately 10 years after infection with HIV, it is at least as likely as not that the Veteran's diagnosis of AIDS with an extremely low CD4 count in 1996 would be related to earlier exposures that occurred during the mid-1980's.

See June 2009 letter.

In the October 2006 VA examiner's opinion, he addressed only the likelihood of the Veteran incurring the disability during service or within one year following service discharge, but failed to address the latency period.  The private physician's opinion is not definitive.  For example, if the latency period is "approximately 10 years," then 10 years prior would place the onset in 1986-which is after the Veteran's service discharge.  Regardless, because the VA examiner did not address the latency period, the Board finds that the examiner who provided the October 2006 examination should be asked about the likelihood that the Veteran was exposed to HIV based on the latency period.  The Board does not find that the Veteran needs to be examined in order for the examiner to provide a medical opinion.

The Veteran's claim for service connection for a psychiatric disorder is based upon his alleging that he developed a psychiatric disorder as a result of the diagnosis of AIDS.  There is a positive medical opinion attributing a psychiatric disorder to the diagnosis of AIDS.  However, without being service connected for a psychiatric disorder, the Board is unable to grant the claim at this time.  Thus, it is held in abeyance.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask that he either provide names and addresses of medical care providers who have relevant records that have not already been associated with the claims folder or that he submit the outstanding medical records directly to VA pertaining to treatment for hearing loss.  

2.  After any outstanding records are received and associated with the claims file, the AMC/RO should then arrange for an ear, nose, and throat examination.  The claims folder, including any documents obtained as a result of this REMAND, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to indicate that he or she has reviewed the claims folder.  

The examiner is informed of the following facts:

* The Veteran had two periods of active duty from January 1978 to February 1981 in the Army and from September 1981 to September 1985 in the Coast Guard.  In-service noise exposure is conceded.

* The service treatment records are in a white envelope, which have been labeled.  The Board has placed the records in chronological order and put paper clips on documents that show audiometric testing.  Not all the service treatment records are in the envelope (which is addressed next).

* There is a September 1981 audiogram in Volume 1 of the claims file, which has been tabbed on the left side in white with the applicable month and year of the record.  

* A January 5, 1984, service treatment record, in Volume 2 of the claims file, which has been tabbed on the left side in white, shows that the Veteran complained of inflammation of his left ear canal.  He was diagnosed as having otitis externa, resolved.  

* There is an August 1985 Report of Medical Examination with audiometric testing in Volume 1 of the claims file, which has been tabbed on the left side in white with the applicable month and year of the record.

* The Veteran underwent a VA audiological evaluation in December 2004.  There, the audiologist determined that the Veteran's configuration of hearing loss or the conducted hearing loss were not consistent with noise exposure.  He then stated that the Veteran's hearing loss was less likely as not due to noise exposure in service, but then noted that an "ENT evaluation" was required to determine the etiology of the Veteran's current conductive hearing loss.

While some relevant facts in this case have been provided above, the Board requests that you review the entire claims file before answering the following question:  Is it at least as likely as not (50 percent probability or higher) that a bilateral hearing loss disability began in or is related to either or both of the Veteran's periods of service?  

The examiner must provide a rationale for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

3.  The RO should refer the claims file to the same examiner who provided the October 2006 VA examination, whose initials are FS.  Dr. FS is asked to review the claims file again and his October 2006 VA examination report.  

The examiner is informed of the following facts:

* You reviewed the Veteran's claims file in October 2006.  In the examination report, you stated you did not find the white envelope found in the front of the claims file and were unable to review the service treatment records from the Veteran's first period of service from 1977 to 1981.  While you addressed some of the clinical findings made in those records (which would indicate that you did review some of the records from his first period of service), the Board has labeled the white envelope with a blue sticky showing, "Service Treatment Records" written on it.  Please be sure to review these records.  The Board has placed them in chronological order.

* In your October 2006 examination report, you provided an opinion regarding whether the Veteran's post service diagnosis of acquired immune deficiency syndrome had its onset during service or within one year following service discharge.  Your answer was in the negative.  This record is in Volume 1 of the claims file and is tabbed on the left in yellow with the applicable month and year.

* The Veteran has submitted a June 2009 medical opinion, wherein the examiner stated the following, in part: 

In the absence of blood tests performed to assess for HIV status during service or within the 10[-]year period after discharge from service, it would be difficult to conclude with any degree of medical certainty when the [V]eteran was exposed to HIV.  However, assuming the presence of high[-]risk behavior that occurred during service[,] as evidenced by multiple episodes of sexually[-]transmitted diseases that were diagnosed during service, and given the pathophysiology of AIDS which can occur approximately 10 years after infection with HIV, it is at least as likely as not that the Veteran's diagnosis of AIDS with an extremely low CD4 count in 1996 would be related to earlier exposures that occurred during the mid-1980's.

This entire report is in Volume 2 of the claims file and is tabbed on the left in green with the applicable month and year.  

* In your report, you did not address the possibility of whether the Veteran could have incurred the HIV infection while in service and not been diagnosed with acquired immune deficiency syndrome until many years after service based on the latency period of the disease process.  Thus, this is the basis of the Board's request for an addendum to the October 2006 examination report.  

After a review of the claims file, including the service treatment records in the white envelope, your October 2006 VA examination report, and the June 2009 medical opinion, the Board asks that you answer the following question: 

   Is it at least as likely as not that the Veteran incurred the HIV infection while in service and was not diagnosed with acquired immune deficiency syndrome until many years after service based on the latency period of the disease process?  The Board requests that you state what medical science has determined is the latency period for developing acquired immune deficiency syndrome, as the private examiner noted it was "approximately 10 years."  

The Board asks that you provide a rationale, which is based upon medical principles and evidence in the claims file.  

If the original examiner is not available, then forward the claims folder to another physician for responses to the above questions.   

4.  After the requested examination reports have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination report(s) should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to service connection for chronic bilateral hearing loss disability, acquired immune deficiency syndrome, and an acquired psychiatric disorder, to include a psychosis and depression.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


